Citation Nr: 1301304	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  09-06 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a left leg and ankle impairment.

2.  Entitlement to service connection for a left leg and ankle impairment.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran testified at a July 2012 hearing by the undersigned held sitting at the RO.  A transcript of that hearing is associated with the claims file.

The reopened issue of entitlement to service connection for a left leg and ankle impairment is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 1968 rating decision denied service connection for a left leg condition and the Veteran did not appeal that decision, or submit documentation constituting new and material evidence within the one-year appeal period.

2.  An October 1970 letter decision declined to reopen the Veteran's claim for service connection for a left leg impairment and the Veteran did not appeal that decision, or submit documentation constituting new and material evidence within the one-year appeal period.

3.  An August 1982 letter decision declined to reopen the Veteran's claim for service connection for a left leg impairment and the Veteran did not appeal that decision, or submit documentation constituting new and material evidence within the one-year appeal period.

5.  A January 1985 letter decision declined to reopen the Veteran's claim for service connection for a left leg and ankle condition and the Veteran did not appeal that decision, or submit documentation constituting new and material evidence within the one-year appeal period.

6.  Evidence received since the time of the final January 1985 decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for left leg and ankle impairment.


CONCLUSIONS OF LAW

1.  The August 1968 rating decision is final.  38 U.S.C. § 4005(c) (1964), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1968); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  The October 1970 decision is final.  38 U.S.C. § 4005(c) (1964), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

3.  The August 1982 decision is final.  38 U.S.C. § 4005(c) (1976), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1982); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

4.  The January 1985 decision is final.  38 U.S.C. § 4005(c) (1982), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

5.  Evidence submitted to reopen the claim of entitlement to service connection for a left leg and ankle impairment is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).  Given the favorable disposition of the action here, which is not prejudicial to the veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran seeks to reopen a previously-denied claim of entitlement to service connection for left leg and ankle impairment.  

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108."  See 38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304. 

A preexisting injury or disease will be considered to have been aggravated where there is an increased in severity during service unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 C.F.R. § 3.306(a) (2012).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preserves disability underwent and increase in severity during service.  38 C.F.R. § 3.306(b) (2012).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b) (2012).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied service connection for a left leg condition in August 1968 and notified the Veteran of the decision that same month.  The rating decision was not appealed, and the Veteran did not submit documentation constituting new and material evidence within the one-year appeal period.  Thus, the August 1968 rating decision is final.  38 U.S.C. § 4005(c) (1964), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1968); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  The RO declined to reopen the issue of entitlement to service connection for a left leg impairment in an October 1970 letter decision.  The decision was not appealed, and the Veteran did not submit documentation constituting new and material evidence within the one-year appeal period.  Thus, the October 1970 decision is also final.  38 U.S.C. § 4005(c) (1964), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  The RO again declined to reopen the issue of entitlement to service connection for a left leg impairment in an August 1982 letter decision.  The decision was not appealed, and the Veteran did not submit documentation constituting new and material evidence within the one-year appeal period.  Thus, the August 1982 decision is also final.  38 U.S.C. § 4005(c) (1976), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1982); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  Most recently, the RO declined to reopen the issue of entitlement to service connection for a left leg impairment in a January 1985 letter decision.  The decision was not appealed, and the Veteran did not submit documentation constituting new and material evidence within the one-year appeal period.  Thus, the January 1985 decision is also final.  38 U.S.C. § 4005(c) (1982), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  No relevant new service department records have been added to the file since the initial denial.  38 C.F.R. § 3.156(c) (2012).

The basis of the January 1985 decision declining to reopen the Veteran's claim for service connection was that no new and material evidence had been submitted pertaining to the basis of the initial August 1968 denial, which held that the Veteran's left lower extremity impairment was shown to have preexisted service and was not permanently aggravated by service beyond the natural progression of the condition.  To reopen the Veteran's claim, new and material evidence pertaining to this basis for denial must be submitted.

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material.  Justus, 3 Vet. App. at 512-13.

Evidence associated with the claims file since the January 1985 rating decision  includes VA outpatient treatment records dated from December 2002 to September 2008, several written statements submitted by the Veteran in support of his claim, and the transcript of the Veteran's July 2012 Travel Board hearing.  

The Veteran's July 2012 hearing testimony has not previously been considered by VA, and addresses the nexus between the his left leg impairment and his military service, including whether it was a preexisting disability and if so, whether it was aggravated by service.  Furthermore, his written statements since January 1985 indicate that he was afflicted with polio prior to his entry into active service, but that marching and carrying rucksacks during basic training at Fort Benning, Georgia, aggravated his left leg symptomatology.  Whereas prior to the January 1985 decision, the Veteran had always contended that he originally injured his left lower extremity during basic training in either February 1968 or March 1968.    Thus, this evidence is new and material as it raises the reasonable possibility of substantiating the Veteran's claim.  

In addition, the Veteran's VA treatment records diagnose additional disorders of the left lower extremity in addition to the polio and pes planus diagnoses of record at the time of the previous denials.  Specifically, VA treatment records also diagnose left leg equinus, loss of muscle strength of the left lower extremity, hammertoe deformity with hallux elevatous, plantar flexed metatarsal heads, and pain.  This evidence is also new and material as it raises the reasonable possibility of substantiating the Veteran's claim, as these new diagnoses were not of record at the time of previous denials.  The Board thus finds that new and material evidence has been submitted with respect to the issue of entitlement to service connection for a left leg and ankle impairment, and the claim is reopened. 


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for left leg and ankle impairment is reopened, and to that extent only, the appeal is granted.


REMAND

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2012).  

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness; VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability is due to the natural progress of the preexisting condition.  38 U.S.C. § 1153.  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

The Veteran's August 1967 service entrance examination showed normal clinical findings of the bilateral lower extremities and noted pes planus as the only abnormality of the bilateral feet.  However, the Veteran began to complain of left leg pain during basic training at Fort Benning, Georgia, in March 1968.  The author of a March 6, 1968, Army Training Center Dispensary note stated that the Veteran indicated that he had polio and could not be convinced that he did not have polio.  The same note indicated the Veteran's legs were of equal size, with no atrophy and good muscle strength.  However, a March 13, 1968, neurological consultation report indicated that the Veteran had polio at age 3 and subsequently had to wear a left leg brace to prevent giving way.  The physician conceded that the Veteran had generally done well in basic training with the exception of an inability to keep up during long marches or running.  The examiner diagnosed the Veteran as having bilateral lower extremity weakness and atrophy attributable to old polio, and recommended that the Veteran be expeditiously separated from service.  The Veteran was honorably discharged for not meeting the medical standards at the time of induction in April 1968, two months after his February 1968 induction.

Thus, the question remains whether the Veteran's left lower extremity disabilities preexisted service, and if so, were permanently aggravated by service beyond the natural progression of the condition.  In light of the Veteran's currently-diagnosed disorders of the left lower extremity, as well as the in-service documented symptomatology, VA's duty to assist in providing a VA examination is triggered.  The threshold for finding a link between current disability and service is low for the purposes of providing a medical examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  McLendon held that an examination is required when there is evidence of a current disability, evidence establishing an in-service event, injury or disease, an indication that the current disability may be related to the in-service event, and insufficient evidence to decide the case.  As such, remand is required so that an examination can be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment records from the Carl Vinson VA Medical Center in Dublin, Georgia, dated from September 2008 to the present, and associate them with the claims file. 

2.  Afford the Veteran an examination to determine the likely nature and etiology of his currently-diagnosed disorders of the left lower extremity.  Specifically, the examiner should state whether the evidence clearly and unmistakably establishes that the Veteran's diagnosed disorders of the left lower extremity preexisted service, and if so, whether they clearly and unmistakably were not aggravated by service.  The examiner is instructed that to find that the disability in question clearly and unmistakably preexisted service and was not aggravated by service, the evidence be obvious, manifest, and undebatable in establishing that it preexisted service and that it was not aggravated by service.  See Cotant v. Principi, 17 Vet. App. 116 (2003).  

In doing so, the examiner is requested to specifically reference the service treatment records, to include the August 1967 induction examination which found the Veteran's lower extremities to be within normal limits and indicated that the only abnormality relating to the Veteran's feet was pes planus.  The examiner is also asked to note the March 6, 1968, treatment note in which the Army physician found the Veteran's legs to be of equal size, with good muscle strength and no atrophy; as well as the March 13, 1968, neurology note which found the Veteran to have bilateral lower extremity weakness and atrophy attributed to old polio.  

Aggravation exists when there is an increase in disability during such service that is not due to the natural progress of the disease.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as opposed to symptoms, is worsened.  Aggravation may not be conceded where the underlying disability underwent no increase in severity during service.  

If the examiner finds that the evidence does not clearly and unmistakably establish that the Veteran's disorders of the left lower extremity preexisted service or finds that they did preexist service but that they were clearly and unmistakably not aggravated by service, he or she should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's diagnosed disorders had their onset in service or are otherwise related to his military service.  Onset of the disability may occur during service even if the Veteran would have developed the disability had he not served in the military.  A complete rationale must be provided for any opinion stated, citing to claims file documents as appropriate.  

3.  Readjudicate the reopened claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and give them an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


